Exhibit 10.2

FORM OF PERFORMANCE STOCK UNIT AWARD AGREEMENT

PURSUANT TO THE

PACER INTERNATIONAL, INC. 2012 OMNIBUS INCENTIVE PLAN

(employee - two performance metrics version)

This PERFORMANCE STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and
entered into as of the      day of             , 201     by and between Pacer
International, Inc. (the “Company”), a Tennessee corporation, and
                     (the “Grantee”).

Background Information

The Board of Directors (the “Board”) and the Compensation Committee of the Board
have adopted the Pacer International, Inc. 2012 Omnibus Incentive Plan (the
“Plan”), and the shareholders of the Company have approved the Plan.

On                     , the Compensation Committee of the Board approved the
grant of a performance stock unit award to the Grantee on the Date of Grant
established below, subject to the terms of the Plan. The Grantee desires to
accept this Performance Stock Unit Award and agrees to be bound by the terms and
conditions of the Plan and this Agreement.

Accordingly, upon and subject to the Additional Terms and Conditions attached
hereto and incorporated herein by reference as part of this Agreement (the
“Additional Terms and Conditions”), the Company hereby grants to the Grantee as
of the Date of Grant referred to below the Performance Stock Unit Award
described below in consideration of the Grantee’s continued services to the
Company.

This Performance Stock Unit Award represents the conditional right to receive a
number of shares of the Company’s common stock, par value $0.01 per share (a
“Share”) determined by reference to (i) the number of Performance Stock Units
(“Performance Stock Units” or “PSUs”) set forth below for a Performance Period
and (ii) the percentage of achievement of performance goals for that Performance
Period and the other vesting criteria as provided in the Vesting Schedule
described below. Capitalized terms used herein and not defined herein have the
meaning ascribed to them in the Plan.

This Award [is/is not] intended to qualify as performance-based compensation
under Section 162(m) of the Internal Revenue Code and shall be interpreted
accordingly.

 

1



--------------------------------------------------------------------------------

A. Date of Grant:                     

 

B. Performance Stock Units:

Target PSU for Period One:              [— % of total award]

Target PSU for Period Two:              [— % of total award]

Target PSU for Period Three:              [— % of total award]

 

C. Vesting Schedule:     -percent (    %) of the Target PSUs listed above for
each Performance Period shall be eligible to vest based on Achievement of
Operating Income Performance Targets and the other      percent (    %) shall be
eligible to vest based on achievement of Operating Margin Performance Targets.
The determination of which Performance Stock Units shall be eligible for vesting
and the determination of how many Shares shall be delivered therefor shall be
made by the Compensation Committee according to the Vesting Schedule attached as
Schedule 1 hereto (the “Vesting Schedule”), which is an integral part of this
Agreement. Performance Stock Units which have not vested will be forfeited.

 

D. Delivery of Shares: Shares will be delivered according to Section 4 or 5 of
the Vesting Schedule.

By their signatures below, the Grantee and the Company agree that the
Performance Stock Units are granted under and governed by the terms and
conditions of the Plan and this Agreement. The Grantee has reviewed in their
entirety this Agreement and the prospectus that summarizes the terms of the
Plan, has had an opportunity to request a copy of the Plan in accordance with
the procedure described in the prospectus, has had an opportunity to obtain the
advice of his or her counsel and tax advisors prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement. The Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Agreement.

IN WITNESS WHEREOF, the Company and the Grantee have signed this Agreement as of
the Date of Grant set forth above.

 

PACER INTERNATIONAL, INC. By:  

 

Name:   Title:   Vice President, Human Resources GRANTEE:

 

Name:  

 

Instructions to Grantee: Please sign and return this Agreement to Vice
President, Human Resources within ten days after receipt.

 

2



--------------------------------------------------------------------------------

Exhibit 10.2

ADDITIONAL TERMS AND CONDITIONS OF

PACER INTERNATIONAL, INC.

2012 OMNIBUS INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD

1. Forfeiture. The Grantee shall forfeit all of his or her rights to the
Performance Stock Units unless they become vested in accordance with the Vesting
Schedule.

2. Dividends and Voting Rights; Dividend Equivalents.

(a) No Rights as a Shareholder. Prior to the time the Grantee receives delivery
of Shares under this Agreement, the Grantee will have no rights of a shareholder
of the Company with respect to Performance Stock Units or any Shares which may
be or have been earned for a completed Performance Period. Accordingly, the
Grantee will not have the right to vote, will not receive or be entitled to
receive cash or non-cash dividends, and will not have any other beneficial
rights as a shareholder of the Company.

(b) Dividend Equivalents. At the time of vesting, the Grantee shall receive
delivery of additional Shares equal to (i) the amount of aggregate dividends
(without interest), if any, that the Grantee would have received if, for the
period beginning on the Date of Grant of the Performance Stock Units, and ending
on the date of vesting, the Grantee had owned all of the Shares delivered to the
Grantee after vesting pursuant to the Vesting Schedule, divided by (ii) the Fair
Market Value of a Share on the date of vesting; provided, however, that if the
aggregate number of Shares delivered pursuant to this Agreement after taking
into account the Shares delivered pursuant to this paragraph exceeds the Plan
limitation on the number of Shares that may be made in any year, the number of
Shares delivered pursuant to this paragraph shall be reduced so that the
aggregate number of Shares delivered pursuant to this Agreement shall not exceed
such limitation in the Plan. Any fractional share resulting shall be rounded
down to the nearest whole share. No dividend equivalents shall be paid to the
Grantee with respect to any Performance Stock Units that are forfeited by the
Grantee.

3. Tax Consequences.

(a) As a condition of delivery of the Shares, the Grantee (or his or her
personal representative) shall deliver to the Company, within five (5) days
after the occurrence of the vesting event specified in the Vesting Schedule (or
in the event of death, within thirty (30) days of the appointment of the
personal representative unless the Company advises the personal representative
that an earlier election is required) (a “Vesting Date”), either a certified
check or other method of payment authorized by the Committee payable to the
Company in the amount of all withholding tax obligations (whether federal,
state, local or foreign income or social insurance tax), imposed on the Grantee
and the Company by reason of the delivery of Shares, or a Withholding Election
Form to be provided by the Company upon request by the Grantee (or personal
representative). Except as otherwise provided in this Agreement, upon receipt of
payment in full of all withholding tax obligations, the Company shall cause a
certificate representing the Shares (which will be unrestricted), or if
determined by the Company, such other evidence of the Share’s registration in
book-entry form, to be issued and delivered to the Grantee.

(b) If no payment is received or if payment is not timely, the Grantee will be
deemed to have elected to satisfy the tax obligation by reduction in Shares. The
actual number of Shares delivered shall be reduced by the smallest number of
whole Shares which, when multiplied

 

3



--------------------------------------------------------------------------------

by the Fair Market Value of a Share on the Vesting Date, is sufficient to
satisfy the amount of the withholding tax obligations imposed on the Company by
reason of the delivery of the Shares. Once made, the deemed election shall be
irrevocable.

4. Governing Laws. This Agreement shall be construed, administered and enforced
according to the laws of the State of Tennessee.

5. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and the Grantee and their heirs, legal representatives, successors,
and permitted assigns.

6. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

7. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

8. Entire Agreement. Subject to the terms and conditions of the Plan, which are
incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

9. Headings. Section and paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.

10. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

11. No Right to Continued Employment. Neither the establishment of the Plan nor
the award of Performance Stock Units hereunder shall be construed as giving the
Grantee the right to any continued employment, service or consulting
relationship with the Company. Nothing in the Plan or this Agreement shall
affect any right which the Company may have to terminate the employment of the
Grantee regardless of the effect of such termination of employment on the rights
of the Grantee under the Plan or this Agreement.

12. Section 409A. The Performance Stock Unit Award is intended, and shall be
interpreted, to provide compensation that is exempt from IRS Code Section 409A
under the short-term deferral rule and shall be interpreted in accordance with
this intention. However, the Company does not warrant that the award will be
exempt or comply with IRS Code Section 409A.

 

4



--------------------------------------------------------------------------------

In no event shall the Company nor any director, officer, or employee of the
Company nor any member of the Compensation Committee be liable for any
additional tax, interest, or penalty incurred by a participant as a result of
the failure of the Performance Stock Unit Award to satisfy the requirements of
IRS Code Section 409A, or failure to satisfy any other requirements of
applicable tax laws.

13. Amendment. The Administrator may at any time amend this Agreement, provided
however that, no amendment shall impair the rights of the Grantee unless
mutually agreed in writing signed by the Grantee and the Company.

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

PACER INTERNATIONAL, INC.

2012 OMNIBUS INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD

Vesting Schedule

 

1. Definitions. The following terms used in this Vesting Schedule have the
following meanings:

“Additional Vesting Condition” means the additional conditions in paragraph 3
below.

“Applicable Percentage” has the meaning set forth in paragraph 2 of this Vesting
Schedule.

“Cause” means the occurrence or existence of any of the following events or
circumstances:

 

  (a) the Grantee’s willful misconduct with respect to the business and affairs
of the Company or any of its Subsidiaries;

 

  (b) the Grantee’s willful neglect of duties or the failure to follow the
lawful directions of the Board or more senior officers of the Company or its
Subsidiary to whom the Grantee reports, including the violation of any material
policy of the Company or of any of its Subsidiaries that is applicable to the
Grantee;

 

  (c) the Grantee’s material breach of any provision of his or her employment
agreement or any other written agreement between the Grantee and the Company or
any of its Subsidiaries and, if the breach is capable of being cured, the
Grantee’s failure to cure that breach within thirty (30) days of receipt of
written notice of such breach from the Company or any of its Subsidiaries;

 

  (d) the Grantee’s commission of a felony or any act of fraud or financial
dishonesty with respect to the Company or any of its Subsidiaries; or

 

  (e) the Grantee’s conviction of a crime involving moral turpitude or fraud.

“Change in Control Consideration” means the per Share payment or consideration
(whether stock, cash or other property) payable to the Company’s shareholders in
connection with the Change in Control.

“Change in Control Vesting Date” means the earliest to occur of (1) the Final
Vesting Date, (2) the 18-month anniversary of the Change in Control, (3) death
or Disability of the Grantee following a Change in Control, (4) Termination of
Employment by the Company (or its successor) without Cause following a Change in
Control, or (5) Termination of Employment by the Grantee for Good Reason
following a Change in Control.

“Early Payment Date” means a date between January 1 and March 15 of the year
after the year of Termination of Employment.

“Final Payment Date” means a date between              and             .

“Final Vesting Date” means             .

“Good Reason” means the occurrence or existence of any of the following events
or circumstances after a Change in Control, without the consent of the Grantee:

 

  (a) any reduction in the annual base salary (other than an across the board
reduction applicable to similarly situated executives), material reduction in
employee benefits or fringe benefits required to be provided to the Grantee
under the Grantee’s employment agreement with the Company or its Subsidiary,
provided that the Grantee notifies the Company, in writing, within 90 days of
such reduction and, if such reduction is capable of being cured, the Company’s
failure to cure the same within 30 days after the Company’s receipt of such
written notice;

 

6



--------------------------------------------------------------------------------

  (b) any material reduction in the Grantee’s position, title, duties, reporting
responsibilities or authorities; provided that the Grantee notifies the Company,
in writing, within 90 days of such material reduction and, if such material
reduction is capable of being cured, the Company’s failure to cure the same
within 30 days after the Company’s receipt of such written notice;

 

  (c) any material breach by the Company of its obligations to Grantee under any
employment or other written agreement between the Company and Grantee, provided
that the Grantee notifies the Company, in writing, within 90 days of such breach
and, if such breach is capable of being cured, the Company’s failure to cure the
same within 30 days after the Company’s receipt of written notice; or

 

  (d) the Company’s requirement that the Grantee relocates his or her principal
office or place of employment with the Company or its Subsidiary to a location
that is more than fifty (50) miles from the present location of the Grantee’s
principal office.

“OI PSUs” means the portion of Target PSUs that are eligible to vest based on
the Operating Income Performance Target.

“OM PSUs” means the portion of Target PSUs that are eligible to vest based on
the Operating Margin Performance Target.

“Operating Income” means the Company’s income (loss) from operations as reported
in its audited consolidated financial statements for the applicable Performance
Period, adjusted to eliminate (but without duplication) the following items to
the extent included in determining such income (loss) from operations for the
Performance Period in question: (i) amounts related to the impairment or
disposal of long-lived assets or the impairment of goodwill and other intangible
assets; (ii) restructuring charges and expenses and amounts related to exit or
disposal activities; (iii) extraordinary gains or losses on disposal of assets,
business units or segments of the business of the Company outside the ordinary
course of business or of a previously separate company acquired by the Company
in a business combination within two years of the date of such combination;
(iv) gains or losses that are the direct result of a major casualty or natural
disaster; (v) gains or losses (or the amortization thereof) that are separately
disclosed in such audited financial statements or the footnotes thereto and
result from any newly-enacted law, regulation or judicial order; (vi) the net
provision for litigation and other regulatory proceedings, (vii) with respect to
the determination of Operating Income for Period Two and Period Three, the
annual accounting expenses with respect to new equity-based awards granted to
employees, officers and directors of the Company in each such Performance Period
(it being understood that no adjustment to the Company’s income (loss) from
operations as so reported with respect to any Performance Period is to be made
for accounting expenses associated with equity-based awards granted to
employees, officers and directors of the Company in          [insert years prior
to the date of grant]), (viii) the cumulative effect of a change in accounting
principles or the adoption of a new accounting principle; and (ix) amounts with
respect to any other items that are unusual in nature or infrequent in
occurrence and are separately disclosed in the Company’s audited financial
statements or the footnotes thereto; provided, however, that (1) no adjustment
pursuant to

 

7



--------------------------------------------------------------------------------

the foregoing clauses (i) through (ix) shall be made unless the adjustment under
the applicable clause changes income (loss) from operations as so reported by at
least 0.5% and (2) subject to the foregoing clause (1), for purposes of
calculating Operating Income under this Vesting Schedule, the Company’s income
(loss) from operations as reported in its audited consolidated financial
statements will only be adjusted for items specified in clauses (i) through
(ix) above if the net effect of such items, in the aggregate, changes income
(loss) from operations as reported by at least 5%. The above adjustments to
income (loss) from operations as so reported shall be computed in accordance
with GAAP.

“Operating Income Performance Target” means the Company’s achievement of
Operating Income equal to the following amount, (i) with respect to Period One,
$        , (ii) with respect to Period Two,         , and (iii) with respect to
Period Three,         .

“Operating Margin” means the ratio calculated by dividing (i) Operating Income
for the applicable Performance Period by (ii) the Company’s revenues as reported
in its audited consolidated financial statements for the applicable Performance
Period.

“Operating Margin Performance Target” means the Company’s achievement of
         Operating Margin is equal to (i) with respect to Period One,         ,
(ii) with respect to Period Two,         , and (iii) with respect to Period
Three,         .

“Performance Period” means any of Period One, Period Two or Period Three.

“Performance Targets” means the Operating Margin Performance Target and the
Operating Income Performance Target, and a “Performance Target” means the
Operating Income Performance Target or Operating Margin Performance Target,
whichever is applicable.

“Period One” means the period commencing on         and ending on         .

“Period Two” means the period commencing on         , and ending on         .

“Period Three” means the period commencing on         , and ending on         .

“Target PSUs” has the meaning set forth in paragraph 2 of this Vesting Schedule.

“Termination of Employment” means the termination of the Grantee’s Continuous
Status as an Employee or Consultant (as defined in the Plan).

 

2. Number of Shares Earned.

 

  (a) Committee Certification. The number of Performance Stock Units designated
for a Performance Period on the first page of this Agreement (the “Target PSUs”)
represents a target number of Shares eligible for vesting if the Performance
Target is met for that Performance Period. As of the last day of each
Performance Period, the Committee will determine the number of Shares, if any,
eligible for vesting with respect to such Performance Period, and will certify
the results in writing.

 

  (b)

Performance Formula. Fifty-percent (50%) of the Target PSUs for each Performance
Period shall be eligible to vest based on achievement of Operating Income
Performance Targets and the other fifty percent (50%) shall be eligible to vest
based on achievement of Operating Margin Performance Targets. The number of PSUs
eligible for vesting for any Performance Period will equal the product of
(a) the percentage determined under this paragraph 2 (the “Applicable
Percentage”) multiplied by (b) the number of Target PSUs awarded to the Grantee
for the Performance Period. To determine the Applicable Percentage for OI PSUs,
the Committee will compare (1) the Company’s certified Operating Income for the
Performance Period to the Operating Income Performance Target for the
Performance Period. To determine the Applicable Percentage for OM PSUs, the
Committee will compare the Company’s certified Operating Margin for the

 

8



--------------------------------------------------------------------------------

  Performance Period to the Operating Margin Performance Target for the
Performance Period. The table below specifies the Applicable Percentage for each
Performance Period if the certified Operating Income and certified Operating
Margin equals the percentage of the Performance Target stated in the chart at
the applicable Threshold, Target or Maximum payout levels.

 

Payout Levels for the Performance Period

 

Payout Level

   Percentage of  the
Performance
Target Achieved     Applicable Percentage  of
Target PSUs Vested with
respect to that Performance
Target  

No Payout

     Less than 75 %      0 % 

Threshold

     75 %      33.3 % 

Target

     100 %      100 % 

Intermediate

     120 %      150 % 

Maximum

     140 %      200 % (Maximum payout) 

Accordingly, the table below specifies the Applicable Percentage for each
Performance Period if the certified Operating Income or certified Operating
Margin equals the percentage of the Performance Targets stated in the chart at
the applicable Threshold, Target or Maximum payout levels.

 

Performance Period

        Operating Income           Operating Margin     Below
Threshold     Threshold
(75% of
target)     Target
(100%
of
target)     Intermediate
(120% or
more of
target)     Maximum
(140% or
more of
target)     Below
Threshold     Threshold
(75% of
targeted
OM
increase)     Target
(100%  of
targeted
OM
increase)     Intermediate
(120% or
more of
target)     Maximum
(140% or
more of
targeted
OM
increase)  

Percentage of OI PSUs earned for the performance period

    0 %      33.33 %      100 %      150 %      200 %      N/A        N/A       
NA        N/A        N/A   

Percentage of OM PSUs earned for the performance period

    N/A        N/A        N/A        N/A        N/A        0 %      33.33 %     
100 %      150 %      200 % 

Percentage of Target PSUs earned for the performance period

    0 %      16.67 %      50 %      75 %      100 %      0 %      16.67 %     
50 %      75 %      100 % 

Period One:

    —          —          —          —          —          —          —         
—          —          —     

Period Two:

    —          —          —          —          —          —          —         
—          —          —     

Period Three

    —          —          —          —          —          —          —         
—          —          —     

 

9



--------------------------------------------------------------------------------

If the certified Operating Income or Operating Margin achieved is between the
Threshold and Target payout levels for the relevant Performance Target, then the
Applicable Percentage will be prorated between the specified Applicable
Percentage for the Threshold payout level and the specified Applicable
Percentage for the Target payout level. If the certified Operating Income or
Operating Margin achieved is between the Target and Maximum payout levels for
the relevant Performance Target, then the Applicable Percentage will be prorated
between the specified Applicable Percentage for the Target payout level and the
specified Applicable Percentage for the Maximum payout level. If the certified
Operating Income or Operating Margin achieved is below the applicable Threshold
payout level, then the Applicable Percentage will be 0%. If the certified
Operating Income and Operating Margin achieved are at or above the Maximum
payout levels, then the Applicable Percentage will be capped at 200%.

 

  (c) Negative Discretion of the Committee. Anything contained in this Agreement
to the contrary notwithstanding, but subject to the last sentence of this
Section 2(c), in determining the Operating Income or Operating Margin for any
Performance Period, the Committee may, in its reasonable discretion, reduce such
Operating Income by an amount up to or equal to fifteen percent (15%) of the
original amount of such Operating Income or Operating Margin computed pursuant
to the definition of such term contained in this Vesting Schedule prior to
giving effect to such reduction. The Operating Income or Operating Margin as so
reduced shall be used for purposes of determining the achievement of the
Performance Targets. Within 90 days following the completion of each Performance
Period, the Committee shall certify in writing the Company’s Operating Income
and Operating Margin for such Performance Period. Notwithstanding the foregoing
provisions of this Section 2(c), in the event that the inclusion of this
Section 2(c) of the Vesting Schedule should result, under applicable FASB
Accounting Standards (including without limitation FASB Accounting Standards
Codification Topic 718 Compensation – Stock Compensation (or any successor
accounting standard)), in (i) the classification of the Performance Stock Units
other than as permanent equity or (ii) any deferral of the grant date after the
Date of Grant specified above for the Performance Stock Units, then this
Section 2(c) of the Vesting Schedule shall be deemed, ab initio, to be null and
void and of no force or effect whatsoever and to be deleted from this Agreement
in its entirety with the effect, among other things, to avoid, ab initio, any
such classification and/or deferral referred to in the foregoing clauses (i) and
(ii).

 

3. Additional Vesting Conditions; Acceleration of PSUs.

 

  (a) Vesting on the Final Vesting Date. Except as provided in paragraph 5 and
subject to any other forfeiture of Shares under Section 12 of the Additional
Terms and Conditions or in Section 19 of the Plan, the resulting portion of
Performance Stock Units for Period One, Period Two and Period Three that have
become eligible for vesting in accordance with paragraph 2 above shall except as
otherwise provided in paragraphs 3(b) and (c) below, become vested on the Final
Vesting Date provided that Grantee has not had a Termination of Employment
before such date.

 

  (b)

Death or Disability of Grantee Prior to a Change in Control. In the event of the
death or Disability of the Grantee prior to the occurrence of a Change in
Control, any portion of the Performance Stock Units that are eligible for
vesting in accordance with paragraph 2 above for a completed Performance Period
ending prior to the date of such death or

 

10



--------------------------------------------------------------------------------

  Disability shall be vested on the date of the Grantee’s death or Disability.
With respect to the Performance Period that has begun, but has not yet been
completed on the date of death or Disability, Performance Stock Units shall vest
based on the percentage of the Performance Target subsequently certified for
such Performance Period, and the number of Performance Stock Units eligible for
payment for such Performance Period shall be reduced on a pro-rated basis taking
into account the number of days during the Performance Period that the Grantee
was employed at the Company during such Performance Period. Any remaining
Performance Stock Units for such Performance Period will be forfeited and
Performance Stock Units for a Performance Period that has not yet begun will be
forfeited.

 

  (c) Termination of Employment without Cause Prior to a Change in Control. In
the event of the Termination of Employment of the Grantee by the Company without
Cause prior to the occurrence of a Change in Control, any portion of the
Performance Stock Units that have become eligible for vesting in accordance with
paragraph 2 above for a completed Performance Period ending prior to such
termination shall be vested on the date of the Termination of Employment. With
respect to the Performance Period that has begun, but has not yet been completed
on the date of such Termination of Employment, the Performance Stock Units shall
vest based on the percentage of the Performance Target subsequently certified
for such Performance Period, and the number of Performance Stock Units eligible
for payment for such Performance Period shall be reduced on a pro-rated basis
taking into account the number of days during the Performance Period that the
Grantee was employed at the Company during such Performance Period. Any
remaining Performance Stock Units for such Performance Period will be forfeited
and Performance Stock Units for a Performance Period that has not yet begun will
be forfeited.

 

  (d) Other Termination of Employment Prior to a Change in Control. Upon any
other Termination of Employment not described in paragraphs 3(b) and (c) above
(including for illustration, resignation, retirement or termination for Cause)
prior to the occurrence of a Change in Control and prior to the Final Vesting
Date, all Performance Stock Units will be forfeited.

 

4. Delivery of Shares/Payment. Except as set forth in paragraph 5 below, when
all or any portion of the Performance Stock Units have become vested in
accordance with paragraph 3 of this Vesting Schedule, the Company shall deliver
to the Grantee (or his or her beneficiary in the event of death) on the Early
Payment Date or the Final Payment Date, as applicable, a certificate
representing the appropriate number of Shares (which will be unrestricted) or,
if determined by the Company, other evidence of the Shares’ registration in
book-entry form. In lieu of any fractional Share, the Company shall pay the
Grantee an amount in cash equal to such fraction multiplied by the Fair Market
Value of a Share determined as of the date of vesting.

 

5. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control, Performance Stock Units shall
vest and be payable as follows:

 

  (e) Completed Performance Periods. The portion of the Performance Stock Units
that were determined to be eligible for vesting in accordance with paragraph 2
above for a completed Performance Period ending prior to the Change in Control
shall be vested on the Change in Control Vesting Date, except as otherwise
provided below.

 

  (f) Incomplete Performance Periods. The Performance Stock Units for any
Performance Periods that have not yet been completed as of the date of the
Change in Control (including Performance Periods that have not yet begun) shall
be treated as if 100% of the respective Performance Targets has been achieved
and shall be vested on the Change in Control Vesting Date, except as otherwise
provided below.

 

11



--------------------------------------------------------------------------------

  (g) Termination of Employment. Following a Change in Control, all Performance
Stock Units will be forfeited upon a Termination of Employment for any reason,
other than death, Disability, Termination of Employment by the Company (or its
successor) without Cause or Termination of Employment by Grantee for Good Reason
(for example, Performance Stock Units are forfeitable upon resignation,
retirement or Termination of Employment for Cause following a Change in
Control).

 

  (h) Time for Delivery/Payment on or after a Change in Control. On the Change
in Control Vesting Date, unless otherwise determined by the Committee pursuant
to the Plan, the Grantee shall receive the Change in Control Consideration with
respect to each outstanding Performance Stock Unit which is payable as set forth
in this paragraph 5, plus interest on any cash portion of the Change in Control
Consideration from the date of the Change of Control until the Change of Control
Vesting Date, with such interest calculated at a rate equal to the interest rate
payable on the one-year Treasury Note issued or sold most recently prior to the
Change in Control.

 

12



--------------------------------------------------------------------------------

Illustrative Example:

Executive has been awarded 100 PSUs for Period One, 100 PSUs for Period Two and
100 PSUs for Period Three. If for Period One the Operating Income is $        
(75% of the Operating Income Performance Target) and Operating Margin is     
(less than Threshold), for Period Two the Operating Income is $         (    %
of the Operating Income Performance Target) and the Operating Margin is     
(    % of the Operating Margin Performance Target) and for Period Three,
Operating Income is $         (    % of the Operating Income Performance Target)
and Operating Margin is      (    % of the Operating Margin Performance Target),
then provided that the Additional Vesting Condition is met,      Shares shall be
delivered to the Executive between March 5 and March 15, 201    , plus a cash
payment equal to      shares multiplied by the Fair Market Value of a Share on
March 5, 201    . The     shares were determined by adding (1)      Shares for
Period One, (2)      Shares for Period Two (    Shares for meeting the Operating
Income Performance Target and     Shares for meeting the Operating Margin
Performance Target) and (3) )      for Period Three (    shares for achieving
    % of the Operating Income Performance Target and      shares for achieving
    % of the Operating Margin Performance Target), rounding down by     
fractional shares.

 

13